DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I, claims 1-13 in the reply filed on 22 December 2021 is acknowledged.  The traversal is on the ground(s) that Groups I and IV should be examined together because claims 16-18 depend from and incorporate the elements of Group I claims; Groups I and IV encompass overlapping subject matter that are obvious variants of each other and a single search would cover both the Group I and Group IV claims without placing an undue burden on the Examiner.  This is not found persuasive because the product as claimed (Group I) can be practiced in a materially different process of using, such as a personal care product.  Additionally, there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;

(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
The requirement is still deemed proper and is therefore made FINAL.

Claims 14-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 22 December 2021.

Applicant’s election of the species of alkyl dimethyl benzyl ammonium chloride as the quaternary ammonium compound of formula (I), and cinnamaldehyde as the aldehyde in the reply filed on 22 December 2021 is acknowledged.  Examination has been extended to include the species wherein the aldehyde is citral.

Claims 1-13 are examined.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 recites, “(d) from about 30% to about 90%, from about 34% to about 89%, from about 40% to about 80% or from about 50% to about 75% of a Main Solvent”.  It is not clear to what range the amounts of the Main Solvent are limited, since the claim recites multiple ranges, and each successive range falls within the range before it.  Therefore, the metes and bounds of the claim are unclear.
Similarly, independent claim 1 also recites, “(e) from about 0.5% to about 40%, from about 1% to about 30% or from about 2% to about 20% of a Co-Solvent”.  It is not clear to what range the amounts of the Co-Solvent are limited, since the claim recites multiple ranges, and each successive range falls within the range before it.  Therefore, the metes and bounds of the claim are unclear.
Dependent claims 2-13 do not remedy these deficiencies, and therefore are also rejected as depending from a rejected base claim.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites, “an HLB value of from about 8 to about 60, from about 10 to about 20, or from about 12 to about 15”.  It is not clear to what range the HLB values are limited, since the claim recites multiple ranges, and each successive range falls within the range before it.  Therefore, the metes and bounds of the claim are unclear.
For purposes of examination, the claims shall be given their broadest reasonable interpretation, i.e., wherein the surfactant has an HLB value of from about 8 to about 60.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites ranges of amounts for each of components (a) – (e), specifying that the disinfectant/sanitizer solution is “ready to use”.  However, the ranges specified do not fall within the ranges recited in independent claim 1, from which claim 2 depends.  Therefore, claim 2 fails to further limit claim 1.  


Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 5 recites, “wherein the surfactant is selected from: cationic surfactant, nonionic surfactant and combinations thereof”.  However, this limitation is already recited in independent claim 1, from which claim 5 depends.  Therefore, claim 5 fails to further limit claim 1.  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (CN 1476761, cited by Applicant in the IDS submitted 18 October 2021; a machine translation with numbered paragraphs is included with this Office action) as evidenced by Emulsifier (“Emulsifier OP-10”, www.chinafluid.com/product_detail_en/ id/11.html).
Regarding claims 1 and 2, Liu teaches disinfectant/sanitizer compositions comprising quaternary ammonium compounds, such as alkyl dimethyl benzyl ammonium compounds, at 1-2%; biguanide at 0.1-0.5%; aldehyde at 1-10%; surfactant which may be nonionic at 5-15%; hydrophilic solvent at 30-60%, and water at 24-45% (e.g., paragraphs [0023]-[0036]).  
While Liu does not specifically teach ranges of amounts which are identical to those instantly claimed, the ranges taught by Liu overlap those instantly claimed.  Also note the ranges specified for hydrophilic solvent and water each overlap the claimed ranges for Main Solvent and Co-Solvent.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of 
Regarding claim 3, Liu teaches the aldehydes are active ingredients in the disinfection composition (e.g., paragraph [0007]), and therefore has antimicrobial activity.
Regarding claim 4, Liu teaches the suitable aldehydes include citral (e.g., paragraph [0028]) (Examiner’s Note: the elected species in this claim is further addressed in paragraph 16, below).
Regarding claims 5 and 6, Liu teaches suitable surfactants include nonionic surfactants such as amine oxides and ethylene oxide adducts, such as OP-10, which has an HLB value of 14.5 (as evidence, see Emulsifier, page 1).
Regarding claims 7 and 8, Liu teaches suitable hydrophilic solvents which overlap those instantly claimed (e.g., see paragraph [0031]).  Additionally, it is noted that the ranges of amounts for water and hydrophilic solvent are such that the amount of hydrophilic solvent may be less than (i.e., as the Co-Solvent) or greater than (i.e., as the Main solvent) the amount of water.
Regarding claim 10, Liu teaches the composition may be transparent (i.e., clear) (e.g., paragraph [0045]).
Regarding claims 11 and 12, Liu does not require the presence of glutaraldehyde or anionic surfactant, and thus may be free of these components.
polybiguanide, and/or teaches amounts of biguanide which fall within the range of “substantially free” as disclosed by Applicant, and therefore may be substantially free of polybiguanide.
 
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1-8 and 10-13 above, and further in view of Castro et al. (“Castro”, US 2015/0250224).
The invention of Liu is delineated above (see paragraph 15, above).
Specifically regarding claim 4 and Applicant’s elected species wherein the aldehyde is cinnamaldehyde (and more generally regarding the remaining claims), while Liu teaches aldehyde active ingredients include citral, Liu does not specifically teach the limitation wherein the aldehyde is cinnamaldehyde.
However, Castro generally teaches that, in disinfectant compositions, known natural antimicrobial compounds include both citral and cinnamaldehyde (e.g., paragraph [0053], Table 3).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select cinnamaldehyde as the aldehyde in the composition of Liu; thus arriving at the claimed invention.  One skilled in the art would have been motivated to do so because citral and cinnamaldehyde are both known antimicrobial compounds from plants in disinfectant compositions, as taught by Castro, and therefore .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liu as applied to claims 1-8 and 10-13 above, and further in view of Serego Allighieri et al. (“Serego”, US Patent 6,841,090).
The invention of Liu is delineated above (see paragraph 15, above).
Specifically regarding claim 9 (and more generally regarding the remaining claims), Liu does not specifically teach the limitation wherein the composition further comprises radical scavengers, such as anti-oxidants, and/or pH adjusters.
However, Serego is in the same field of liquid disinfecting compositions (e.g., abstract) and teaches preferred optional ingredients include radical scavengers (e.g., col. 11, lines 46-60), and also teaches pH buffers (pH adjusters) are suitable for adjusting the pH of the composition (e.g., col. 12, lines 26-67).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include radical scavengers and/or pH adjusters in the composition of Liu; thus arriving at the claimed invention.  One skilled in the art would be motivated to do so, with a reasonable expectation of success, because said ingredients are already known to be suitable optional ingredients in liquid disinfecting compositions, as taught by Serego.






Conclusion
No claims are allowed at this time.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496. The examiner can normally be reached Monday-Friday 9AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BARBARA S FRAZIER/           Examiner, Art Unit 1611